DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 8/30/2022. Claims 1,2,9-11,14-17,19-20 and 22-27 are pending in the application. Claims 1,9 and 10 were amended and claims 3,8 and 13 were canceled. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,9-11,14-17,19-20 and 22-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 9-14 of copending Application No. 16/469,801. Although the claims at issue are not identical, they are not patentably distinct from each other because the fibers have claimed properties in overlapping ranges. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19,22 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 22 depend upon canceled claims 18 and 21 respectively. The scope of the claimed invention is unclear. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 recites an additive: fiber ratio in the range of 0.1:1:00 to 10:00:1. Claim 22 recites an additive : fiber ratio of fibers from 0.5:1 to 8:00:1. Claims 20 and 22 do not further limit the subject matter in independent claim 1, and are broader in scope.  Appropriate correction is required. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
As detailed in the record, the closest identified prior art is Gusek et al. (WO2013/109721A2), Prosise (US4,865,863), Van Buggenhout et al. (Innovative Food Science and Emerging Technologies 30 (2015) 51-60) and Debon et al. (Applied Rheology, 22: (6): 63919-63930).
Gusek discloses a method of manufacturing fibers that are citrus fibers by the
method steps applied in the current invention, (pages 4 and 5) for use in food
applications (page 7 line 30 through page 8 line 7).  Gusek discloses a moisture content in the range of 6%-14% ([(0046]). Gusek discloses a processing aid additive such as pectin or gums (polysaccharides, page 6 lines 21-23) to modify the properties of citrus fiber, it would have been obvious to select a suitable quantity of processing aid to tailor the properties of the finally obtained citrus fiber. 
	Debon discloses storage modulus G’ of functionalized citrus fibers higher than 400Pa (Table 3). Debon discloses measured swelling volume and friction factor as a function of G force for a fiber, (Table 3, Fig. 9) and Van Buggenhout discloses the effect of homogenization conditions on water holding capacity (Table 6).
Furthermore, the claimed additives are known to bind water.
Based on the above information, it is expected that one of ordinary skill in the art would optimize the water holding capacity of a fiber blend by suitably adjusting processing conditions in obtaining fiber from spent peel and the content and type of additive in a citrus fiber comprising spent citrus peel derived citrus fiber and an additive with a reasonable expectation of success. 
As detailed in the record, applicant pointed to differences between the method of producing fibers from citrus spent peel in the art, and the method in the current invention, and further discloses the effect of content and type of various additives on citrus fiber properties. The water binding properties of a citrus fiber comprising spent citrus peel derived fiber and an additive, based on optimization of multiple result effective variables as above, are therefore not predictable. According to the specification, the claimed fibers are differentiated from the art in water binding properties, and in having a reduced decay of their water binding characteristics when the G-forces acting thereupon are increasing, can be readily dispersed in an aqueous medium,  and have specific rheological properties.  The closest identified art does not show a water holding capacity greater than 35 mL of water per gram as claimed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/ Primary Examiner, Art Unit 1793